Citation Nr: 1726459	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1968 and from May 1973 to March 1979.

This matter comes before the Board of Veterans Appeals (Board) on appeal from March 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing before a Veterans Law Judge sitting at the RO in October 2012.  A transcript of the hearing is of record.  In March 2017, the Veteran was notified that the Veterans Law Judge who had conducted the hearing was no longer employed by the Board, and was offered an opportunity to testify at a new Board hearing before a different Veterans Law Judge.  As the Veteran did not respond to this notification within 30 days, the Board presumes the Veteran does not want a new hearing.

In June 2016 the Veteran submitted a notice of disagreement (NOD) with the RO's May 2016 rating decision which denied service connection for a left eye disability and confirmed and continued a previous denial of a claim for service connection for a respiratory condition.  The Board notes that the RO has not yet issued a Statement of the Case (SOC) with respect to these issues.  The Board refers these issues to the RO for appropriate action, as they are not in appellate status and cannot be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

The Board previously remanded this matter in August 2013 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for right ear hearing loss, diabetes mellitus, ischemic heart disease and peripheral neuropathy of the right and left lower extremities.  The Veteran asserts he was exposed to herbicides during the Vietnam War while aboard the USS Kawishiwi, and that his diabetes mellitus, ischemic heart disease, and peripheral neuropathy of the bilateral lower extremities may be due to such exposure.

The issue of entitlement to service connection for bilateral hearing loss was remanded by the Board in August 2013 to afford the Veteran a VA examination and to obtain an opinion as to the etiology of any current hearing loss.  The Veteran underwent a VA audio examination in July 2016.  Audiometric testing revealed hearing loss in both ears.  While the VA examiner determined that the Veteran's left ear hearing loss was related to in-service noise exposure, she opined that it was less likely than not that the Veteran's right ear hearing loss was related to noise exposure during military service because no significant threshold shift in the Veteran's right ear hearing was recorded during service.  Additionally, the examiner stated that the Veteran did not report experiencing hearing loss within one year of his separation from service, yet the Board notes that a review of the examination report does not indicate that the Veteran was specifically asked when he first experienced hearing loss.  The Board finds that this opinion is inadequate as the examiner used a lack of evidence showing hearing loss upon separation to support the opinion that the Veteran's right ear hearing loss is not related to his period of active service.  Under 38 C.F.R. § 3.385, service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Thus, as this opinion is inadequate, another opinion should be obtained on remand.

Turning next to the Veteran's claims for service connection for diabetes mellitus, ischemic heart disease and peripheral neuropathy of the bilateral lower extremities, the Board notes that the Veteran's DD 214 confirms he served aboard the USS Kawishiwi during the Vietnam War.

A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 through May 7, 1975), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service, presumptive service connection may be established for certain chronic diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the Veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A May 2009 memo from the Joint Services Records Research Center (JSRRC) stated that it had found no evidence that any Navy ships transported herbicides from the United States to the Republic of Vietnam, nor could it provide any evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy ship during the Vietnam Era.  In June 2016, a formal finding of a lack of information required to verify herbicide exposure was associated with the Veteran's electronic file.  The formal finding acknowledged that the Veteran served aboard the USS Kawishiwi during the Vietnam Era.  The memorandum notes that the Veteran did not provide his dates of service aboard the USS Kawishiwi nor did he provide the dates when the ship docked and he went ashore.  The memorandum notes that information from a website navy.memorieshop.com/Kawishiwi/Year-Book/67/ShipsCrew-67.html was reviewed and shows that the ship moored in Da Nang Bay in 1966 and that the Veteran was part of the crew in 1967.

However, the record does not indicate VA has attempted to determine whether or not the USS Kawishiwi entered the inland waterways of Vietnam during the Veteran's service aboard this vessel.  A review of the electronic file reveals no further requests for additional information regarding USS Kawishiwi, including a request for the ship's deck logs, were made.  Moreover, in a letter responding to the Veteran's request for copies of his file, the RO informed the Veteran that it was not in possession of his military personnel file and that the request was being forwarded to the National Personnel Records Center (NPRC) in St. Louis, Missouri for further action.  A review of the electronic file indicates that a request for the Veteran's records from the NPRC was never submitted.  Thus, on remand the RO should contact the NPRC to obtain the Veteran's complete service personnel records and upon receipt verify the dates the Veteran served aboard the USS Kawishiwi.  The RO should also contact the JSRRC, as well as any other appropriate facility, to attempt to verify the Veteran's alleged exposure to herbicides by obtaining and/or researching the complete deck logs for the USS Kawishiwi for the period of the Veteran's service.  If such records are unavailable, a formal finding of unavailability should be made and associated with the electronic file.  The Board is aware that requests to JSRRC are typically limited to periods of no more than 60 days.  Thus, the RO may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to an audiologist for a supplemental opinion.  If the audiologist determines a new examination is needed to respond to the questions posed, one should be scheduled.

The examiner is asked to review all records associated with the Veteran's claims file.

The Veteran's in-service noise exposure is conceded.  The examiner should state whether it is at least as likely as not that the Veteran's current right ear hearing loss is causally or etiologically related to his military service, including noise exposure.

The term "as likely as not" does not mean within the realm of possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

2.  Request the Veteran's complete Official Military Personnel File (OMPF) from all appropriate military record repositories, including the National Personnel Records Center (NPRC).  These efforts should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  All records/responses received must be associated with the claims folder and the Veteran appropriately notified if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

3.  Request from the JSRRC, as well as any other appropriate facility(ies), verification of the Veteran's reported service within Vietnam's inland waterways, during his service aboard the USS Kawishiwi; and his exposure to herbicide agents, to include Agent Orange, during such service.

Such research should include review of the complete deck logs for the USS Kawishiwi during this period and/or other relevant documentation of the ship's operations.  If any such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.  These efforts should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  All records/responses received must be associated with the claims folder and the Veteran appropriately notified if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

4.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







